Title: To George Washington from Peter Van Rensselaer, 1 June 1781
From: Van Rensselaer, Peter
To: Washington, George


                        
                            Sir
                            Albany 1st June 1781
                        
                        I am honoured with your Excellencies favour of the 14th Ultimo, the Ammunition directed General Knox to send
                            to this place is come to hand, your Excellency may rely on my Utmost Economy in the expenditure; heretofore I have been
                            used to Issue only on an order of the Officer commanding this post, & for the future I will Strictly observe that
                            no stores are to be delivered but upon an order of the Continental Officer commanding at this place.
                        The Inclosed is my Return for the month of May. I have the Honour to be Most respectfully Your Excellencies
                            Most Obedient Servant
                        
                            P. Van Rensselaer
                            Public Storekeeper

                        
                    